Title: To George Washington from Brigadier General Samuel Holden Parsons, 16 November 1778
From: Parsons, Samuel Holden
To: Washington, George


  
    Dear General
    Horseneck [Conn.] 16th Novr 1778
  
Inclosd I send you several Examinations taken of Persons who lately left New York. Ld Cathcart’s Corps I am informd have Orders to sell all except European Horses.
  I am obliged to continue a few Days longer on the Sea Coasts before I return to Camp; the Small Parties of the Enemy exceedingly distress the Inhabitants in this Vicinity, If a Brigade could be posted near the Coast it would Prevent those Ravages and I beleive 1500 or 2000 Men will be a Sufficient Body to Oppose any Force the Enemy can throw out from the City. if any Troops should be Stationd on the Sea Coast this Winter, I must again intreat your Excellency’s Permission for my Brigade to be orderd this Way, as I cannot without great Injury to my own Private Affairs be absent from the Sea Coast this Winter; if any Command should be thought necessary on or near the Sea Coast I would beg the Favor of such Command; I hope to be at Camp by the End of this Week. as the Season has now arriv’d when if Nothing Special Prevents I Suppose your Excellency would choose the Troops Should be in winter Quarters, if therefore your Excellency will indulge my Brigade in taking their Quarters in or near this State I would beg your Orders for the Purpose. I am with Esteem & Respect yr Excellency’s Obedt Se<rvt>

  Saml H. Parsons

